                                      1   MARK S. POSARD (SBN: 208790)
                                          I. HOOSHIE BROOMAND (SBN: 210206)
                                      2   DANNY A. BARAK (SBN: 252066)
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      3   3 Parkcenter Drive, Suite 200
                                          Sacramento, CA 95825
                                      4   Telephone: (916) 565-2900
                                          Facsimile: (916) 920-4402
                                      5   mposard@grsm.com
                                          hbroomand@grsm.com
                                      6   dbarak@grsm.com
                                      7   Attorneys for Defendant
                                          ALDOUS & ASSOCIATES, PLLC
                                      8

                                      9                         UNITED STATES DISTRICT COURT
                                     10                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          Nathaniel Depano, individually and on       )   Case No. 2:19-cv-01352-TLN-KJN
   3 Parkcenter Drive, Suite 200




                                     12
                                          behalf of all others similarly situated,
      Sacramento, CA 95825




                                                                                      )
                                     13                                               )   ORDER SETTING ASIDE
                                                                     Plaintiff,       )   CLERK’S ENTRY OF
                                     14                                               )   DEFAULT
                                                vs.                                   )
                                     15
                                          Aldous & Associates, PLLC, and John         )
                                     16   Does 1-25,                                  )   Complaint filed: July 19, 2019
                                                                                      )
                                     17                              Defendants.      )
                                                                                      )
                                     18

                                     19

                                     20         Having considered the Parties’ April 1. 2020 Stipulation to Set Aside the
                                     21   Clerk’s Entry of Default, Defendant Aldous & Associates, PLLC’s previously filed
                                     22   Motion to Set Aside Clerk’s Entry of Default, and the other pleadings and papers
                                     23   on file herein:
                                     24         IT IS HEREBY ORDERED THAT:
                                     25         1.       The January 29, 2020 Clerk’s Entry of Default (Dkt. No. 7) be
                                     26   vacated; and
                                     27         2.       Defendant Aldous & Associates, PLLC shall file a responsive
                                     28   pleading to the Complaint per Fed. R. Civ. P., Rule 12, with such Rule 12

                                                                                       -1-
                                                 Order Setting Aside Clerk’s Entry of DefaultCase No. 2:19-cv-01352-TLN-KJN
                                      1   deadlines calculated from the date of the issuance of this Court’s Order vacating
                                      2   the Clerk’s Entry of Default.
                                      3

                                      4         IT IS SO ORDERED.
                                      5

                                      6   Dated: April 2, 2020
                                      7

                                      8                                                 Troy L. Nunley
                                                                                        United States District Judge
                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                       -2-
                                                 Order Setting Aside Clerk’s Entry of DefaultCase No. 2:19-cv-01352-TLN-KJN
                                      1

                                      2                             CERTIFICATE OF SERVICE
                                      3         I, Veronica Whitaker hereby certify that on April 2, 2020, the foregoing
                                      4   document was filed and served electronically using the CM/ECF system, and
                                      5   served by U.S. Mail on anyone unable to receive a notice electronic filing.
                                      6                                                  /s/ Veronica Whitaker
                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                       -3-
                                                 Order Setting Aside Clerk’s Entry of DefaultCase No. 2:19-cv-01352-TLN-KJN
